DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8, 9, 11 and 12 are finally rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (7,621,503 “Warren”).

    PNG
    media_image1.png
    770
    302
    media_image1.png
    Greyscale
Warren meets all of the limitations of claim 1, i.e., a hammer, comprising a head 11, Fig. 1 and a handle 13 extending from said head; said head having a front portion 16 with a striking face 16A and a pair of cheeks 15 and a pair of claws 33A, B extending to distal ends, said distal ends of said claws lying in a common first plane with a lower surface of the front portion and with a shoulder on said cheeks Fig.  2; and at least a portion 12 of said handle 13 extending linearly and perpendicularly to said first plane for allowing a user to draw a straight line which is perpendicular to the first plane Fig. 9 and one surface 21 of said handle Fig. 2 including a plurality of angle indicia 26A with lines that point directly towards the distal ends of the front portion P so that the hammer can be rotated about a pivot point established by the distal ends of the front portion P to a desired angle so that a line at that angle can be drawn using the handle as a guide, except for the orientation of the indicia, i.e., to point to the distal ends of the claws. 
The indicia are disclosed so that the pivot point is established by pivot point P that lies at the intersection of nose face 16A and nose base 17, such that the front face is utilized to draw the line as shown in Fig. 10, however forming indicia lines of a second set of grooves on the other handle surface to point to the distal ends of claws, so that the claws may also be used as the pivot point, for convenience, i.e., no need to flip the handle around for drawing the angled line, would have been obvious to one of ordinary skill in the art, before the effective date of the invention, requiring routine experimentations with predictable results, and since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and further since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
Regarding claim 6, PA (prior art, Warren modified for a second set of grooves pointing to the claws) meets the limitations, i.e., the hammer as set forth in claim 1 wherein said handle further includes measurement indicia 27 which indicates distance from said first plane Fig. 7A.
PA meets all of the limitations of claims 8 and 9, as applied to claim 1 above, except for disclosing the length and a width of the hammer. Note that Warren discloses for the handle to be 16 inches long 06:41 and 1 7/16” wide 06:12. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., 14” handle for a more compact hammer and/or 1 ½” in adapting the tool for a smaller hand, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 11 and 12, PA meets the limitations, i.e., the hammer as set forth in claim 1 wherein said handle has a plurality of spaced apart notches 25A, Fig. 2; the hammer as set forth in claim 11 wherein said head has a groove 41 for receiving a projection on a surface at least capable of and wherein a writing instrument can be placed in one of said notches 25A,B and said hammer can be rotated about the projection to draw a circle at least capable of.

Claim 3 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Boeklen et al. (36,829 “Boeklen”).
PA, (prior art, Warren modified for a second set of grooves pointing to the claws) as applied to claim 1 meets all of the limitations of claim 4, except for the front portion of said head to be hexagonally shaped (instead of a rectangular) with surface that lies in said first plane lower side.

    PNG
    media_image2.png
    190
    347
    media_image2.png
    Greyscale
 Boeklen teaches a hammer having a hexagonal head with a lower side lying on the first plane. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the hexagonal head as taught by Boeklen as an alternative arrangement.

Claim 10 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA in view of McMahon (5,000,064).

    PNG
    media_image3.png
    290
    140
    media_image3.png
    Greyscale
 PA, (prior art, Warren modified for a second set of grooves pointing to the claws) meets all of the limitations of claim 10, as applied to claim 1 above, except for disclosing a magnet.
  McMahon teaches a hammer having a handle with a magnet 25. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the magnet as taught by McMahon to hold a nail perpendicular to the longitudinal axis of the handle so that it can be lightly tapped into a work surface by a person gripping the hammer proximate its head.

Claims 11 and 12, in the alternative, are finally rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Weissbach (5,826,466).
PA, (prior art, Warren modified for a second set of grooves pointing to the claws) meets all of the limitations of claims 10 and 11, described above, however in the alternative and in order to expedite the prosecution, it does not explicitly disclose for using the handle to draw a circle.

    PNG
    media_image4.png
    392
    377
    media_image4.png
    Greyscale
Weissbach teaches a hammer having has a plurality of spaced apart notches 230, wherein said head has a groove 36 for receiving a projection on a surface and wherein a writing instrument 234 can be placed in one of said notches 230 and said hammer can be rotated about the projection to draw a circle Fig. 6. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the mode of operation as taught by Weissbach for drawing circles.

Claim 13 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Santa Cruz et al. (6,598,858 “Santa Cruz”).
PA, (prior art, Warren modified for a second set of grooves pointing to the claws) meets all of the limitations of claim 13, described above, except for disclosing a pair of staple grooves configured to hold staples.

    PNG
    media_image5.png
    275
    422
    media_image5.png
    Greyscale
Santa Cruz teaches a multipurpose hammer utilized for nails or staples 02:21 having a nail support means 28 defining a pair of grooves. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the workpiece support as taught by Santa Cruz for positioning and support of workpieces, such as staples.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
Applicant argues that the markings as disclosed by Warren are not pointing to the claws, thus the anticipation rejection should be withdrawn. This feature is not met by Warren and thus the anticipation rejections are withdrawn.
Applicant further argues that re-orienting the markings would go against the teaching and would be improper. This is not found persuasive. Applicant argues that forming the grooves/markings to point to the claws would not allow the nail pulling claws to function as both single and double clutched pulling. This argument is invalid. Firstly, the orientation of the markings does not prevent the tool for functioning as single or double clutched pulling tool, since the tool while pulling would not be used for drawing lines. Secondly, providing another set of markings (duplication of parts) and configuring the claws as the pivot points, for ease of operation, would have been well within the knowledge of one of ordinary skill in art. This modification would allow either surface of the handle to be used for drawing the lines and wherein the claws may be used as the pivot point (e.g., in applications wherein obstacles prevent the front face to be used as the pivot) and further would allow the convenience of not having to flip the handle to draw angled lines. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 18, 2021						Primary Examiner, Art Unit 3723